DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive. In reference to applicant’s argument with respect to Adam et al not teaching applying any current to the motor for operating the motor, Adam et al  describes for example in paragraph 0015 that a reference current is applied to the motor to bring the rotor to a defined rotational speed before inducing a short circuit, wherein an actual current feedback is determined at this point. The reference current applied to the motor is determined by a reference machine and is stored for later used. The examiner still believes the prior art of record teaches the subject matter of claims 1 and 5-7 and the rejection will be made final.
In reference to applicant’s comments with respect to the amendment to claims 5-7, the changes made to the claims do not overcome the 35 USC 112 (d) rejection, since claim 1 has already established that the encoder is associated with an electric machine. Applicant’s invention is directed to a way of detecting and offset of an encoder, the invention does not describe any novel type of encoder. Claims 6 and 7 only recite an intended use of the method recited in claim. The manner in which an invention is used is not given any patentable weight.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is directed to an electric machine, but the body of the claim has not recited the structural components found in said machine. Claim 7 is directed to a vehicle with the electric machine of claim 6 which happens to be a motor. Claims 6 and 7 are only trying to recite an intended use of the method for determining an offset of an encoder. A recitation with respect to the manner in which a claimed method is intended to be employed does not differentiate the claimed method from a prior art method.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. In order to overcome this rejection, applicant needs to rewrite apparatus claims 6-7 to include all the structural components instead of just claiming the use of the method recited in claim 1. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al (US Publication 2016/0043676).
Claim 1, Adam et al teaches a method for determining an offset in the signal detected by an encoder, the method comprises: applying a reference current (positive) using a dq transformation in order to achieve a desired speed (as described in paragraph 0033); setting a phase angle of a detected current vector; comparing the set phase angle with a desired value; and determining an offset based on the comparison of the phase angles as described for example in paragraphs 0029-0030. Adam et al does not specifically describe a specific type of value for the current (absolute value). However, Adam et al describe in fig. 3 and corresponding description how the desired current value is a positive value.
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use the absolute value of a current signal, since selecting a specific value for a result effective variable (current) involves only routine skill in the art.
Claim 5, Adam et al describes in para. 0015 that his invention in used during a test portion of the process.
Claims 6-7, the intended use of the claimed method is not given any patentable weight.
Claim Objections
7.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846